Citation Nr: 0602650	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  04-31 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).

3.  Entitlement to a disability rating higher than 50 percent 
for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and R.D.H., M.D.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1970. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of January 2003, July 2003, and March 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in November 
2005.  He also testified before a Decision Review Officer in 
April 2004.  Transcripts of both hearings are associated with 
the veteran's claims folders.

The issue of entitlement to service connection for 
hypertension is decided herein while the other issues 
appearing on the title page are addressed in the remand that 
follows the order section of this decision.


FINDING OF FACT

The veteran's hypertension was caused or chronically worsened 
by his service-connected migraines.


CONCLUSION OF LAW

Hypertension is proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.310 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for hypertension.  
He contends that he incurred hypertension as a result of his 
service-connected migraine headaches.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As an initial matter, the Board observes in passing that the 
veteran does not contend, nor does the record on appeal 
demonstrate, that his claimed hypertension had its onset 
during his period of military service.  The Board's 
discussion will accordingly focus on the veteran's claim of 
entitlement to service connection for hypertension on a 
secondary basis.  In essence, the veteran believes that his 
hypertension was caused or aggravated by his service-
connected migraine headaches.  

The veteran has been service-connected for migraine headaches 
since a January 1988 rating decision.  A July 2004 VA 
examination report includes a diagnosis of hypertension.  In 
addition, it is uncontroverted that the veteran has a 
service-connected headache disability.  

The question which remains is whether the veteran's 
hypertension is proximately due to, or the result of, his 
service-connected migraine headaches.  In that connection, 
there are essentially two conflicting medical nexus opinions 
of record.  

A July 2004 VA examiner was asked to provide an opinion with 
respect to a relationship between the veteran's hypertension 
and his service-connected headaches.  The examiner found that 
it was not likely that migraine headaches caused the 
veteran's hypertension.  This opinion was based on literature 
that defines essential or primary hypertension as being 
without a known cause, thus precluding a finding that it was 
caused by the veteran's headaches.  The literature cited by 
the VA examiner also contained an exhaustive list of 
disorders deemed to cause secondary hypertension.  Migraine 
headaches do not appear on that list as a cause of secondary 
hypertension.  

Regarding aggravation by migraine headaches, the VA examiner 
endorsed the idea that pain can elevate blood pressure, and 
that migraine headaches cause a significant amount of pain.  
However, the examiner found that the veteran's migraines are 
not chronically aggravating his hypertension.  This was based 
in part on the examiner's observation that, when the veteran 
presented for the July 2004 examination, he denied having a 
migraine headache at that time.  The examiner found that, if 
the migraines were persistent on a regular basis and were 
never alleviated, then perhaps that would chronically 
aggravate his high blood pressure.  

The veteran's private physician, R.D.H., M.D. submitted 
letters dated in January 1998, October 2002, May 2003, 
January 2004, February 2004 and May 2004.  It is his opinion, 
as stated in those letters, that the veteran's hypertension 
is related, either directly or by aggravation, to his 
service-connected headaches.  R.D.H. also accompanied the 
veteran at both hearings and offered testimony to further 
clarify his opinion.  At the November 2005 hearing, R.D.H. 
stated that he had treated the veteran for hypertension for 
18 years.  While the severity of the veteran's headaches was 
noted to fluctuate, it was R.D.H.'s opinion that the veteran 
had some type of headache on a daily basis.  R.D.H. also 
pointed out that, on VA examination in December 2002, the 
diagnosis was unrelenting migraine headaches.  By contrast, 
the July 2004 examiner premised his opinion that the pain of 
the veteran's headaches was not likely the cause of or an 
aggravating factor for his hypertension on his conclusion 
that the veteran's headaches were not persistent on a regular 
basis.  

R.D.H. also questioned the July 2004 examiner's conclusion 
that, because migraines were not listed in a particular study 
among diseases associated with hypertension, it would 
necessarily lead to the conclusion that they were not 
related.  He stated at the hearing that, in his opinion, the 
migraine headaches were increasing the veteran's blood 
pressure and this is a permanent increase because the 
migraine headaches are continuously present.  

The Board notes that the opinion of the veteran's private 
physician is not entitled to more weight than that of the VA 
examiner merely because he is the treating physician.  VA's 
benefits statutes and regulations do not provide any basis 
for the "treating physician rule," and, in fact, conflict 
with such a rule.  White v. Principi, 243 F.3d 1378 (Fed. 
Cir. 2001).  However, in this case, the crucial question 
revolves around the persistent nature of the veteran's 
headaches.  There is no question that R.D.H., having treated 
the veteran for 18 years for headaches, has more direct 
knowledge of the frequency and severity of the veteran's 
headaches than does the July 2004 VA examiner, who apparently 
examined the veteran only once.  

Moreover, the VA examiner did not--in the Board's view--
adequately account for the consistent trend of the other 
evidence of record, which appears to support R.D.H.'s finding 
that the veteran's headaches are constant.  In addition to 
the December 2002 VA examination report, the Board notes that 
the report of a June 2003 VA examination contains a diagnosis 
of recurrent migraine headaches, "probably continuous."  
R.D.H.'s clinical records show diagnoses of recurrent 
migraines, chronic debilitating migraines, and "severe 
unremitting chronic migraines, certainly debilitating."  In 
December 2001, R.D.H. noted that the veteran has a strong 
constitution, but that the headaches were taking their toll.  
In November 2002, the veteran stated to R.D.H. that he had 
learned to live with the headaches.  

R.D.H.'s opinion is also in accord with the veteran's 
contentions.  The veteran testified at his November 2005 
hearing, and at his April 2004 hearing, that he has a 
headache every day.  He stated that these headaches are not 
always severe, but when they are, it takes 3 or 4 days of 
bedrest to get over them.  The veteran is considered 
competent to describe his symptoms, and the Board has no 
reason to question his credibility.

The July 2004 VA examiner appears to have reached the 
conclusion that the veteran's headaches are not continuous, 
based on his observation that the veteran did not have a 
headache at the time of the examination.  This runs counter 
to the clear trend of the evidence of record, and the 
examiner did not account for this discrepancy.  The Board is 
therefore not persuaded by the July 2004 examiner's finding, 
and instead adopts the opinion of R.D.H.  Based on that 
opinion, the statements of the veteran, and the findings and 
diagnosis of the December 2002 and June 2003 VA examiners, 
the Board concludes that the veteran does suffer constant, 
unrelenting headaches.  

The Board notes that the remainder of the July 2004 VA 
opinion appears to be in accord with that of R.D.H.  The VA 
examiner found that it was at least as likely as not that the 
veteran's migraine headaches, when they occur, elevate his 
blood pressure.    

Accordingly, the Board concludes that service connection for 
hypertension as secondary to the veteran's service-connected 
migraine headaches is in order.  


ORDER

Service connection for hypertension is granted


REMAND

The veteran's claim of entitlement to a TDIU was denied by 
the RO on the basis that he did not meet the schedular 
requirements as set forth in 38 C.F.R. § 4.16(a) (2005).  
Since the RO's denial, the Board has granted the veteran's 
claim of entitlement to service connection for hypertension.  
The RO has not yet assigned a disability rating for the 
veteran's hypertension.  Accordingly, it would be premature 
at this stage for the Board to reach a decision on whether 
the schedular requirements for a TDIU are met.  

The veteran was granted an increased rating of 50 percent for 
his service-connected headaches in a January 2003 rating 
decision.  That represents the maximum schedular rating 
available for migraines under 38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  The RO also concluded in that decision that a 
referral for extra-schedular consideration was not warranted.  
The veteran submitted a letter dated in February 2003, which 
indicates that he was filing a claim for TDIU instead of 
appealing the rating for his headaches.  However, in March 
2003, still within the appeal period, he submitted a VA Form 
21-4138 stating that he did not agree with the 50 percent 
rating assigned, and concluded, "I am requesting an 
appeal."  The Board finds that the March 2003 VA Form 21-
4138 constitutes a timely notice of disagreement with the 
January 2003 rating decision.  A statement of the case (SOC) 
on that issue is not of record.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in these circumstances, where a notice of disagreement is 
filed, but an SOC has not been issued, the Board must remand 
the claim so that an SOC be issued.  

Moreover, following its review of the record, the Board has 
determined that the case should be forwarded to the Director 
of the VA Compensation and Pension Service for consideration 
of the issue of entitlement to a higher rating for headaches 
on an extra-schedular basis. 

Accordingly, this case is REMANDED to the AMC or the RO for 
the following actions:

1.  The RO or the AMC should assign an 
initial evaluation for the veteran's 
hypertension and inform the veteran of 
his appellate rights with respect to this 
decision.

2.  The RO or the AMC should forward the 
claims folders to the Director of the VA 
Compensation and Pension Service for 
consideration of whether a higher rating 
is warranted for the veteran's headaches 
on an extra-schedular basis.  Unless this 
renders the matter moot, the RO should 
issue an SOC pertaining to the issue of 
entitlement to an increased rating for 
headaches on an extra-schedular basis, 
and in connection therewith, provide the 
veteran with appropriate notice of the 
requirements to perfect an appeal with 
respect to this issue. 

2.  Unless it has been rendered moot, the 
claim of entitlement to a TDIU should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


